 DeLOREAN CADILLACDeLorean Cadillac, Inc. and Stanley Loch and RobertRice. Cases 8-CA-8492 and 8-CA-8504August 11, 1977SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn April 13, 1977, Administrative Law JudgeCharles W. Schneider issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, DeLoreanCadillac, Inc., Lakewood, Ohio, its officers, agents,successors, and assigns, shall take the action set forthin the Administrative Law Judge's recommendedOrder.The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.SUPPLEMENTAL DECISION AND ORDERSTATEMENT OF THE CASECHARLES W. SCHNEIDER, Administrative Law Judge:This supplemental proceeding to determine the amount ofbackpay due Robert Rice and Stanley Loch, whoseemployment was discriminatorily terminated by the Re-spondent, was heard before me on November 16 and 17and December 7 and 8, 1976, at Cleveland, Ohio, on thebackpay specification of the General Counsel issued July30, 1976, and the Respondent's answer filed August 12,1976.1 All parties were afforded full opportunity to beThe Order of the Board pursuant to which this hearing was held isdated June 30, 1975 (218 NLRB 1362). and the consent judgment of theCourt of Appeals for the Sixth Circuit enforcing that Order is dated January26, 1976 (unreported).231 NLRB No. 62heard, to introduce and to meet material evidence, and toargue the issues orally on the record. On or aboutDecember 21, 1976, the parties entered into a stipulationconcerning further certain facts, which was received by meon December 27, 1976, and is accepted as part of therecord in the case. Brief were filed by the Respondent onFebruary 14, 1977, and by the General Counsel onFebruary 23, 1977, and have been considered.On the record made before me, the stipulation, from myobservation of the witnesses, and consideration of thecontentions and arguments of counsel and the briefs, Imake the following findings.The IssuesThe case involves the amount of backpay or other reliefdue, if any, to Robert Rice and Stanley Loch, who werediscriminatorily discharged by the Respondent on May 17,and July 10, 1974, respectively. The principal issues are:(I) Whether Rice could not get other employmentbecause he intended to go to Florida, and whether theRespondent should therefore be relieved of any backpayobligation to Rice.(2) Whether Loch sustained a willful loss of earningsthroughout the entire backpay period.(3) Whether Loch and Rice should be reimbursed forhospitilization insurance premiums paid by them after theirdischarges, and Rice reimbursed for the loss of use of ademonstrator automobile.2(4) What formula should be used for determining grossbackpay.(5) Whether Loch received a proper offer of reinstate-ment in August 1975 so as to terminate his backpay periodon or about August 11, 1975.The backpay period for Rice begins May 17, 1974, theday of his discharge by the Respondent, and ends July 15,1974, when he received substantially equivalent employ-ment, or decided to move permanently to Florida. Loch'sbackpay period begins July 10, 1974, the date of hisdischarge and, according to the General Counsel, endsNovember 24, 1975, when he was reinstated. The Respon-dent contends that Loch's backpay period ends August 7,1975, when the Respondent assertedly offered Lochreinstatement, which he refused.The Applicable PrinciplesIn a backpay proceeding, the burden is on the GeneralCounsel to show damage (that is, loss of earnings or otherincome by the discriminatee) and the amount of grossbackpay due the discriminatee. The burden is on theRespondent to establish diminution of his liability, such asby reason of interim earnings, lack of work at thediscriminatee's place of employment, willful loss of wages,or the discriminatee's unavailability for work. See, asillustrative, Brown & Root, Inc., 311 F.2d 447 (1963), 327F.2d 958 (C.A. 8, 1964); Mastro Plastics Corporation, 354F.2d 170 (C.A. 2, 1965), cert. denied 384 U.S. 972 (1966);2 Loch does not claim reimbursement for loss of use of a demonstrator.329 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFlorence Printing Co., 376 F.2d 216 (C.A. 4, 1967), cert.denied 389 U.S. 840 (1967); Mooney Aircraft, Inc., 366 F.2d809 (C.A. 5, 1966).The employee claiming backpay must make reasonableeffort to secure suitable new employment, and if he fails todo so he may not be reimbursed for wage losses willfullyincurred. Phelps Dodge Corp. v. N.LR.B., 313 U.S. 177(1941); Harvest Queen Mill & Elevator Company, 90 NLRB320 (1950).The Court of Appeals for the District of Columbia putthe controlling principles as to willful losses thusly in Oil,Chemical and Atomic Workers International Union [KansasRefined Helium Co.], 547 F.2d 598, 602-603 (1976):The Phelps Dodge Court made it clear that the willfulloss of earnings doctrine was adopted not so much toaffect "the minimization of damages" but rather toencourage "the healthy policy of promoting productionand employment" ....The boundaries of the willful loss of earningsdoctrine have been defined in subsequent opinions.Backpay may be reduced to the extent that theemployee "fails to remain in the labor market, refusesto accept substantially equivalent employment, failsdiligently to search for alternative work, or voluntarilyquits alternative employment without good reason.".... The burden of proving such willful loss ofearnings is always upon the employer ...The discriminatee is merely required to make"reasonable efforts" to mitigate his loss of income, andonly unjustified refusals to find or accept otheremployment are penalized under this rule.... Anemployee need not "seek employment which is notconsonant with his particular skills, background, andexperience," or "which involves conditions that aresubstantially more onerous than his previous position."...He is not required to accept employment which islocated an unreasonable distance from his home ...Efforts at mitigation need not be successful; all that isrequired is an "honest good faith effort," ... .3Thus, only reasonable effort to find employment isrequired.4The finding of an unfair labor practice anddiscriminatory discharge is "presumptive proof that somebackpay is owed." Mastro Plastics Corp., supra at 178. Incase of doubt, benefit should be given the discriminatee asthe innocent person, rather than the employer who isresponsible for the dilemma.5Rice's Efforts to Find EmploymentAfter discriminatee Robert Rice had been discharged, heapplied for unemployment compensation and registeredfor employment with the appropriate public authorities.However, he received no referrals to jobs from thosesources. The Respondent contested Rice's application for3 Case citations have been omitted.4 Arduini Manufacturing Corp., 394 F.2d 420, 423 (C.A. 1, 1968), thediscriminatee "is held .. only to reasonable exertion in this regard, not thehighest standard of diligence."5 In NHE/Freeway, Inc.. et al., 545 F.2d 592, 594 (1976), the Court ofAppeals for the Seventh Circuit said: "[A ]ny doubt in the evidence must beresolved in the favor of the employee, not the employer. N.LR.B. v.unemployment compensation, on what ground is notdisclosed, but Rice was ultimately awarded compensation.There is no evidence that Rice had interim earnings fromother employment, or was offered or rejected otheremployment during the backpay period.Rice testified that during his backpay period, May 17 toJuly 15, 1974, he applied unsuccessfully for employment atsome 27 dealers in the Cleveland area. Two of the dealersindicated interest: Arthur Pontiac and LaTour Oldsmobile.Rice's undenied and credited testimony is that ArthurPontiac, after initially indicating that they could use him,called DeLorean Cadillac and then advised Rice that theywere sorry, but they had no opening for him. At theoriginal unfair labor practice hearing, Rice testifiedconcerning approximately six similar experiences heencountered in seeking employment. (DeLorean Cadillac,Inc., 218 NLRB 1362, 1364 (1975)). Rice applied foremployment at LaTour Oldsmobile on May 21, 1974, 6days after his discharge. LaTour was then consideringadding a salesman to its force and subsequently did so.After speaking to Rice, Sales Manager George Weather-wax of LaTour told Rice that he might be able to dosomething for him and would get in touch with Rice.Weatherwax then called Charles DeLorean, owner of theRespondent, and asked DeLorean why the Respondenthad discharged Rice. DeLorean responded that he would"have to get back" to Weatherwax and terminated theconversation. DeLorean did not thereafter contact Weath-erwax, and, as a result, Weatherwax did nothing furtherabout hiring Rice, because of apprehension over DeLore-an's action.Owner DeLorean testified that he received some six callsfrom places (unidentified) where Rice applied for employ-ment after his discharge by the Respondent. Except as toWeatherwax, according to DeLorean, he told each callerthat Rice had resigned because he was planning to move toFlorida shortly.DeLorean further testified that the first call had beenfrom Weatherwax, and at that time DeLorean "didn'tknow what to tell him," so he called his attorney whoadvised him to state "the plain truth," but withoutreference to any union activity.6According to DeLorean'sfurther testimony, he called Weatherwax back once, butwas unable to reach him, and thereafter the matter "slipped[DeLorean's] mind." There is no indication in the evidencethat DeLorean identified himself or his purpose in callingback Weatherwax.Whatever DeLorean's intent, it is apparent that hisfailure to advise Weatherwax of the reason for Rice'stermination caused Weatherwax to drop consideration ofRice. As Weatherwax put it in his testimony, "It scaredme."Though Rice looked at newspaper ads, he found nothingsuitable. There is no evidence that, during Rice's backpayperiod, newspaper ads for auto or other desirable salesMadison Courier Inc., 153 U.S. App. D.C. 232, 472 F.2d 1307, 1319-21(1972)." And see United Aircraft Corporation, 204 NLRB 1068: ". .ITIhebackpay claimant should receive the benefit of any doubt rather than theRespondent, the wrongdoer responsible for the existence of any uncertaintyand against whom any uncertainty must be resolved."6 It is not explained why union activity was referred to. Unfair laborpractice charges were not filed until late July 1974.330 DeLOREAN CADILLACpositions, or other appropriate employment, appeared inthe newspapers.The Respondent concedes that Rice made "an apparenteffort to find other similar type employment," but itcontends that it should not be penalized for Rice's failureto get a job because he was moving to Florida. Rice did infact ultimately move to Florida. His credited testimony isthat he finally concluded that he could not find employ-ment in Cleveland and would have to leave town.However, if knowledge of that impending occurrence was afactor in Rice's inability to secure employment in Cleve-land, it is the Respondent who is responsible for that. Aswe have seen, DeLorean told prospective employers whoinquired concerning Rice that Rice had resigned becausehe intended to move to Florida shortly. Rice's creditedtestimony is that he did not advise prospective employersof such an intention.It is found that Rice made a diligent search foremployment throughout his backpay period, and that hisfailure to receive employment in Cleveland was probablythe result of the Respondent's actions.Whether Loch Willfully Lost EarningsThe Respondent contends that Loch made no reasonableeffort to find other employment, and thus willfully lostwages, and is therefore not entitled to recover any backpay.The General Counsel contends that Loch made a reason-able effort to find other employment.After Loch was discharged, he, like Rice, applied forunemployment compensation and registered for employ-ment with the appropriate public authorities. He receivedno referrals for jobs from those sources. The Respondentalso contested Loch's application for unemploymentcompensation on undisclosed grounds, as it did Rice's, butwith different results-such compensation was deniedLoch.Loch had no employment during the backpay periodfrom July 1974 to November 1975.Loch is a highly qualified automobile salesman, who overthe years has won a number of honors in recognition of hisoutstanding sales record.Loch's credited testimony is that he made various effortsto find employment throughout the backpay period, asfollows.Loch testified that at more or less regular intervalsduring the backpay period, from July 1974 to November1975, he applied for employment at some 30 auto dealers inthe Cleveland area but was never able to secure employ-ment. His uncontroverted and credited testimony is that healso sought employment, unsuccessfully, as an insuranceagent with New York Life Insurance Company, severalrealty firms, local and Florida, for employment as a realestate agent, with Fidelity Investment as a broker, andAddressograph Multigraph Company as a sales representa-tive.The Respondent introduced testimony by representativesof a number of the automobile dealers identified by Loch7 A spot check of the Plain Dealer's issues over Loch's backpay period,which included each Sunday and two or three randomly selected daysduring each week, discloses that the Plain Dealer carried 557 ads forautomobile salesmen, ranging in number from I to 24 per month. andas places where he sought employment (some of themplaces where Rice also unsuccessfully sought employment)to the effect that they had no recollection or record of Lochapplying to them for employment. That Loch may not haveapplied to those particular individuals does not precludethe possibility that he applied to someone else at theestablishments. The Respondent thus did not discharge itsburden of proving that Loch did not apply, particularlysince a significant number of witnesses conceded that theycould not recall all applicants. In any event, Loch'stestimony that he applied at the remaining dealerships isundenied. Loch's testimony as to his applications foremployment are therefore credited. Thus, Loch made aprima facie reasonable search for employment. NickeyChevrolet Sales, Inc., 195 NLRB 395 (1972).However, during Loch's backpay period, approximately50 automobile dealers in the Cleveland area, including anumber of places at which Loch applied for employment,advertised for automobile salesmen in the Cleveland Pressand in the Cleveland Plain Dealer, newspapers of generalcirculation in the area. Except for a period of 7 weeks inlate 1974, in which the two papers did not publish, eachnewspaper, and the Plain Dealer in particular, carried suchads each month during the period.7Loch did not respond to any of those ads. Indeed, he didnot look for employment in the newspapers at all. Thereason he gave in his testimony for not doing so, was thathe felt that he could "do better on [his] own" by personalapplication to the dealers.Perhaps Loch should have assiduously read the want ads.However, the issue is whether his failure to do so is per sefatal to his backpay claim, and automatically disqualifieshim from recovering any part of his losses, even though heotherwise made a reasonable search for employment. I findthat it is not. As we have seen, Loch made a reasonablesearch. That he suffered substantial wage losses is unques-tioned. There is no evidence that he was offered, or refused,desirable new employment. While the Respondent arguesthat if Loch sought new employment he would, in view ofhis outstanding sales record, have been immediately hired(as some dealers so testified for the Respondent), no suchconclusion seems justified from the record. As we haveseen, Loch applied at some of those dealers, as well as atsome of those who advertised, and was rejected. So didRice, with similar result, though there is no evidence that atthe time of Rice's applications, those dealers were advertis-ing for help. There may be a question, too, as to what kindof referral Loch would have got from the Respondent hadhe applied to the advertisers. Rice's experience, statedabove, does not offer encouragement. There is no compel-ling reason to anticipate that if Loch had responded to theadvertisers he would have fared any better than he did onhis own. In view of these facts, I conclude that it has notbeen established that Loch willfully incurred a loss ofwages. There is no requirement that a discharged employee"must exhaust all possibilities in seeking interim employ-ment." Nickey Chevrolet Sales, Inc., supra at 398, a case inaveraging 37 per month. A similar spot check of the Cleveland Press for thesame period discloses that the press carried 174 ads for automobilesalesmen, ranging in number from 2 to 33 per month and averaging 11-1/2per month.331 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsome respects similar to the instant one. As the FirstCircuit has said, what is required is only "reasonableexertion" and "not the highest standard of diligence.8What the result may have been in a different context offact need not be determined.The FormulaThere is dispute between the General Counsel and theRespondent as to the formula for determining the amountof backpay Loch and Rice would have earned had they notbeen discharged. The General Counsel contends that theproper formula is the average monthly earnings of eachduring the year prior to their terminations. The Respon-dent contends that the proper formula is the percentagerelationship that the discriminatees' sales during the entireperiod of their employment bear to the total sales of theRespondent during that period of time-in Loch's case18.44 percent and in Rice's case 14.746 percent. TheRespondent's total sales during the backpay period of eachof the discriminatees would then be multiplied by thatpercentage, thus giving the gross backpay due each.9The Respondent's formula would substantially reducethe amount of the General Counsel's claim, for the reasonthat after the discharge of Loch and Rice the Respondent'ssales fell some I I-plus percent in 1974 and an additional 6-plus percent in 1975.The actual earnings of employees in a representativeperiod prior to their discharge is a foundational formulatraditionally used by the Board in determining the amountof backpay due discriminatees. As Administrative LawJudge Knapp said in Chef Nathan Sez Eat Here, Inc., 201NLRB 343, 345 (1973), that is "the most fair, suitable, andequitable formula to employ, and should not be departedfrom in the absence of special circumstances ...." Theformula proposed here by the General Counsel substantial-ly fits those requirements. It covers a period of employmentbroad enough to be representative, and recent enough to betypical of relevant performance. That being so, the burdenis on the Respondent to establish special circumstancesrequiring deviation from it, and to propose a moresatisfactory formula. In my judgment the Respondent herehas not met either of those burdens.That the Respondent's sales fell after the discharges ofRice and Loch may be attributable, not to market factors,but rather in some measure to the very fact of theirabsence. Both were outstanding salesmen, and theirdeparture from the staff should necessarily have had someadverse affect on sales, unless they were replaced byequally competent salesmen-of which there is no evidencehere. Whether that adverse effect would amount to the 11-percent and 6-percent drop experienced, no one can say-at least in the absence of evidence as to the size and qualityg Arduini Mfg. Corp., 394 F.2d 420, 423 (1968).9 The Respondent's answer avers that the parties agreed on theRespondent's formula prior to hearing. While the Respondent made such aproposal in the course of settlement discussions, there is no evidence that itwas accepted by the General Counsel or the discriminatees.'0 Loch's case is illustrative of the distortion which may result fromaveraging the discriminatees' proportion of sales during their totalemployment.During Loch's period of employment beginning in 1968 and runningthrough 1973, his last full year, his earnings consistently rose year-by-yearfrom $14,930.89 in 1969 to $26,063.62 in 1973.of the Respondent's remaining sales force as compared tothe situation prior to the discharges, the number ofprospects given to salesmen, the number generated bythem, and the latitude allowed salesmen in dealing-factsnow perhaps incapable of reliable ascertainment. Thus, theRespondent's formula is deficient in its initial assumptionthat had Rice and Loch remained, the Respondent's saleswould have dropped to the point that they did. There isevidence that new car registrations in Cuyhoga County fellin 1974 and 1975, but there is no evidence that Cadillacregistrations also fell. To assume that they did would bespeculative, but in any event not conclusive as to whatRice's and Loch's sales would have been had theyremained employed. Thus the Respondent's drop in salescannot reliably be ascribed to inevitable and economicfactors. But even if it is thought that market factors mighthave played a part in the Respondent's sales losses, theRespondent proposes no alternative method by which thelosses due to the absence of Rice and Loch and the lossesdue to market factors can be apportioned.Nor does the Respondent's proposed formula becomeacceptable, even if the Respondent's actual sales in 1974-75 be deemed a reliable basic figure from which to begincomputations. As has been seen, figures from which theRespondent would derive its percentage to be multipliedagainst the Respondent's actual sales includes all sales bythe Respondent and the discriminatees in the total periodof their employment. The result of that calculation wouldbe questionable relevance, since it would not be based on arepresentative current experience, the preferrable method,and no persuasive reason has been advanced for substitut-ing the proposed alternative.Finally, the figures given by the Respondent forcommissions paid during the backpay period are based onan assumed average, which admittedly was incorrect insome instances, and do not represent the actual commis-sions paid to salesmen.In the light of these considerations, the Respondent'sproposed formula is rejected and that of the GeneralCounsel is approved. Cf. Folk Chevrolet, Inc., 176 NLRB277, 279-280.10Hospitalization Premiums and Use ofDemonstratorsThe General Counsel claims reimbursement for premi-ums for hospitalization insurance paid by Loch and Riceduring the backpay period, which premiums the Respon-dent had paid during Loch's and Rice's employment.Additionally, the General Counsel claims reimbursementfor the loss of the use of a demonstrator automobile whichthe Respondent had furnished Rice. Loch made no claimfor such reimbursement. The Respondent contends thatBy using the Respondent's proposed formula, Loch's most productive(and most recent) years would be diluted by earlier, and presumablylearning, years.It may also be noted that in the formula adopted here, half of Loch'sformula year, and a substantial portion of Rice's, includes 1974, when theRespondent's sales fell most. Thus the Respondent has the benefit of someof the drop of those years, even though the illegal terminations of Loch andRice may have contributed to the decline.332 DeLOREAN CADILLACthese are not compensable items, but cites no appositeauthority."Almost three decades ago the Board ruled that premiumsfor group health and accident insurance covering employ-ees of an employer constitute wages, and it has neverdeparted from that position. W. W. Cross & Company, Inc.,77 NLRB 1162, 1163-64, 1176 (1948). As the Board said inAce Tank & Heater Co., 167 NLRB 663, 664 (1967):"...wages include such deferred benefits as ...healthinsurance premiums." See also Padre Dodge, 189 NLRB378, 387-388 (1971), and Bowen Transports, Inc., 196NLRB 665, 666, 670 (1972). As to demonstrator automo-biles, the Board has similarly found them compensableitems in backpay proceedings. Folk Chevrolet, Inc., 176NLRB 277 (1969); Nickey Chevrolet Sales, Inc., 195 NLRB395 (1972).Whether the Respondent Offered LochUnconditional Reinstatement in August 1975The Respondent asserts that it offered Loch reinstate-ment on August 7 and 11, 1975, and that its obligation forbackpay consequently terminates them rather than onNovember 24, 1975, the date Loch was reinstated. TheGeneral Counsel contends that Loch was not given a validoffer of reinstatement in August. The facts are as follows.On Friday, August 7, 1975-about 5 weeks after theBoard's decision finding that Loch and Rice had beendiscriminatorily discharged-the Respondent wrote toLoch offering him reinstatement as a "regular full-timeautomobile salesman ...subject to all the privileges,rights, duties and responsibilities as other salesmen," anddirecting him to report Monday, August 11, 1975, at 9 a.m.,for "appropriate assignment."Loch presented himself at the Respondent's premisesbefore 9 a.m., on Monday, August 11, and was offered thejob of used-car salesman under the direction of the used-car manager.'2Loch demurred, stating that the order of theBoard required his reinstatement as a new-car salesman.Owner DeLorean told Loch that the Respondent wasconstructing new quarters, and that when they werecompleted, some months in the future, separate classifica-tions of new- and used-car salesmen would be abolishedand all salesmen would sell both types of cars. In addition,DeLorean stated that the position offered Loch was theonly one open in the sales department. Loch stated that hecould neither accept nor reject the offered position pendingconsultation with the Board, and left. He has neveraccepted the Respondent's offer.It is clear, and admitted, that Loch was not offeredreinstatement, as the Board ordered, to his "former job."While the Board's order provides, alternatively, in theevent "that job no longer exists," for reinstatement to a"substantially equivalent position," the evidence establish-' The case referred to by the Respondent as supporting its view,Brennan v. Modern Chevrolet Co., 363 F.Supp. 327 (D.C. Tex.. 1973),involved a different statute.12 Loch so testified, and I construe owner Charles DeLorean's testimonyas confirming Loch's testimony in that regard.11 The Respondent began to institute the new system in November 1975,prior to the Respondent's move to its new quarters.14 It is conceded that these are due and owing.es that the job of new-car salesman still existed on August11 and that the new system was not in fact instituted untillater.'3Since Loch's old job of new-car salesman stillexisted at that time, compliance with the Board's orderrequired that he be offered it, even though it may havebeen filled by persons later hired. Since Loch was notoffered reinstatement to that position, but to another anddifferent one, it is found that the Respondent did notcomply with its obligations under the Board's order. It isconsequently found that the Respondent did not offer oneither August 7 or 11, 1975, to reinstate Loch to his formerand available position.General ConclusionsOn the basis of the evidence and the foregoing findings,it is concluded that Loch and Rice are, respectively, duethe following amounts from the Respondent.LochBackpayInsurance premiumsPreviously unpd.commissions '4$33,908.31731.191,202.10$35,841.60Rice255 contest points'4BackpayUse of demonstratorsInsurance premiums$3,007.56110.0097.91$3,215.47RecommendationsOn the basis of the foregoing findings of fact, conclu-sions, and the entire record in this proceeding, andpursuant to Section 10(c) of the National Labor RelationsAct, I issue the following recommended:ORDER'6DeLorean Cadillac, Inc., its officers, agents, successors,and assigns, shall pay to Stanley Loch the sum of$35,841.60 and shall pay to Robert Rice the sum of$3,215.47. Interest shall be calculated on both sums at therate of 6 percent per annum in accordance with theprinciple set forth in Isis Plumbing & Heating Co., 138NLRB 716 (1962). There shall be deducted from theamounts due any tax withholding required by law. Inaddition the Respondent shall give Robert Rice 255 contestpoints.15 For a 2-month period, estimated use 500 miles per month at I I centsper mile.'8 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.333